DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
“for an access a wind turbine” should read as “for an access to a wind turbine” in line 1,
“the wind farm controller of an access control system” should read as “the wind farm controller by an access control system” in line 3-4
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagao et al. (US PGPUB 2017/0310483 A1).

Regarding claim 1, Nagao et al. discloses a method of providing an electronic key ([0060]) for an access to a wind turbine or a wind farm controller with an access control system (102), the method comprising: receiving a request for an access ([0032]) to the wind turbine or the wind farm control by an access control system; receiving data of the wind turbine or the wind farm controller by the access control system (Fig. 1); and creating an issuing at least one electronic key for the wind turbine or the wind farm controller when a criterion Is met ([0032], [0034]), wherein a decision as to whether the criterion is met is made depending on the received data by the access control system (Fig. 3 shows a plurality of roles with different data access privileges).

Regarding claim 2, Nagao et al. discloses all of claim 1 wherein prior to or with the receiving of the request, receiving login data for a user by an input means or a data interface of the access control system, wherein the login data a checked with the access control system, and wherein depending on the result of the check, the user (304) identified by the login data is authorized for retrieving the data and the creating and issuing the at least one electronic key (Fig. 3, [0040]).

Regarding claim 3, Nagao et al. discloses all of claim 2 as above, wherein when the criterion is met, the retrieved data are stored in the access control system in relation to or with reference to the use identified by the login data (Fig. 3, [0040]).

Regarding claim 4, Nagao et al. discloses all of claim 2 as above, wherein the criterion is met is taken in dependence on data stored previously in relation to or with reference to the user identified by the login date (Fig. 3, [0040]).

Regarding claim 5, Nagao et al. discloses all of claim 1 as above, wherein further comprising issuing a refusal of the request ([0052]), when the criterion is not met, wherein the criterion is not met when the issuing the refusal of the request is based on one or more data chose from the retrieved data and the stored date, and wherein the refusal indicates a reason for the refusal ([0052]).

Regarding claim 6, Nagao et al. discloses all of claim 1 as above wherein the at least one electronic key is produced in such a way to permit a control access and allow a change in electric power generated by the wind turbine or of wind turbines of the wind farm controller (Fig. 3, [0040]).

Regarding claim 7, Nagao et al. discloses all of claim 1 as above, wherein the retrieved data includes a power value of the wind turbine or power values of the wind turbines connected to the wind farm controller ([0004]).

Regarding claim 8, Nagao et al. discloses all of claim 7 as above, wherein a power value ([0004]) of a wind turbine or of wind turbines of the wind farm controller includes at least one value chose from: a current value of a currently generated electric power of the wind turbine or the wind turbines connected to the wind farm controller ([0004], indicated that a current power output information is among the data retrieved), a statistical value of an electrical power generated in a predetermined period of time with respect to the wind turbine or the wind farm controller ([0022]), a predicted value of an electrical power of the wind turbine or the wind turbines connected to the wind farm controller, wherein the predicted value is a maximum value of an electrical power which is expected within a predefined period of time, wherein the predefined period of time is a validity period of an electronic key to be produced for the access to the wind turbine or the wind farm controller (Fig. 3, shows different electronic keys being used to access different values or performance metrics).

Regarding claim 9, Nagao et al. discloses all of claim 1, wherein the access control system sends a power limitation command to the wind turbine or the wind farm controller to limit the power thereof for a validity period of the corresponding electronic key ([0027]).

Regarding claim 10, Nagao et al. discloses all of claim 9 as above, wherein for the validity period of the electronic key for the access to the wind turbine or the wind farm controller, an electric power generated is limited to value which is less than or equal to the requested current value ([0029], [0030], [0032])

Regarding claim 11, Nagao et al. discloses all of claim 1 as above, wherein the access control system stores for each identifiable user a threshold value or a respective threshold value, and wherein for the decision as to whether the criterion is met, the data of the wind turbine or the wind farm controller and the stored data are compared to the threshold value (Fig. 3 identifies a plurality of different identifiable users and gives each user set a different set of permissions).

Regarding claim 12, Nagao et al. discloses all of claim 11 as above, wherein power values, current values, statistical values, or predicted values of the received data for the wind turbine or the wind farm controller and the stored data are added together, and wherein the access control system makes the decision that the criterion is met if the sum of the addition as at or below the threshold value ([0054] refers the data integrity checking for exported or retrieved data, and a checksum is data integrity checking).

Regarding claim 13, Nagao et al. discloses all of claim 11 as above, wherein the threshold value of an already authorized user increased by another authorized user in such a way that login data are received from another authorized user by the access control system ([0093]), the login data are checked by the access control system and, if the check is successful, the another authorized user is authorized to increase the threshold value of the already authorized user thereupon ([0091]-[0093]).

Regarding claim 14, Nagao et al. discloses all of claim 13, wherein the threshold value of the already authorized user is increased maximally by an amount which is assigned to the another authorized user depending on the threshold value of the another authorized user, and wherein the threshold value of the another authorized user is reduced by the amount by which the threshold value of the user is increased ([0073]).

Regarding claim 15, Nagao et al. discloses all of claim 1 as above, wherein stored in the access control system is a table with specific data for the wind turbine and wind farm controller, wherein in the case where the retrieval of data of the wind turbine or the wind farm controller fails, the specific data from the table for the respective wind turbine or the respective wind farm controller are retrieved and used as retrieved data ([0030] discusses historic data from the data service provider and [0031] further describes which kind of stored data there is contemplated, Fig. 2).

Regarding claim 16, Nagao et al. discloses all of claim 15 as above, wherein the specific data of a wind turbine includes a nominal power of the wind turbine and the specific data of a wind farm controller includes a sum of the nominal power of all wind turbines connected to the wind farm controller (Fig. 2).

Regarding claim 17, Nagao et al. discloses all of claim 1 as above, wherein the wind turbine is a plurality of wind turbines (100a-100c), wherein the wind farm controller is a plurality of wind farm controllers ([0023]).

Regarding claim 18, Nagao et al. discloses an access control system configured to carrying out the method according to claim 1 ([0024]).

Regarding claim 19, Nagao et al. discloses all of claim 18 as above, wherein the access control system has an interface for connection to a computer of a user (114).

Regarding claim 20, Nagao et al. discloses all of claim 19 as above, wherein the access control system is connected to the wind turbine or the wind farm controller by a data connection in order to retrieve data from the wind turbine or the wind farm controller (114) within a predefined retrieval time which is less than five minutes ([0022] indicated real time data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,815,966 B1 discloses a computer system and method for determining an orientation of a wind turbine nacelle.
WO 2019241827 A1 discloses a remote access system and method.
WO 2019122233 A1 discloses a method for supporting an electrical supply grid by means of one or more wind turbines.
WO 2019093084 A1 discloses a wind power generation system.
WO 2019025949 A1 discloses a method for controlled sharing of wind farms and wind turbines data, data analysis algorithms, and results of data analysis.
WO 2016110405 A1 discloses a method of authorization for control access to wind power installations, and also interface for wind power installations and certification center.
CA 2810823 A1 discloses a method, system, and apparatus for accessing and managing a plurality of wind turbines via a network.
EP 2287811 A1 discloses a method and device for regulating access to wind energy assembly control units.
EP 1722102 A1 discloses a wind farm and method of controlling the communication between a master unit and a slave unit inside a wind farm network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745